        Case 3:19-cv-07651-EMC Document 122 Filed 02/06/20 Page 1 of 5



 1 IRELL & MANELLA LLP
   Morgan Chu (SBN 70446)
 2 Benjamin W. Hattenbach (SBN 186455)
   Michael D. Harbour (SBN 298185)
 3 1800 Avenue of the Stars, Suite 900
   Los Angeles, California 90067-4276
 4 Telephone: (310) 277-1010
   Facsimile: (310) 203-7199
 5 Email: mchu@irell.com
   Email: bhattenbach@irell.com
 6 Email: mharbour@irell.com

 7 A. Matthew Ashley (SBN 198235)
   Olivia Weber (SBN 319918)
 8 840 Newport Center Drive, Suite 400
   Newport Beach, California 92660-6324
 9 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
10 Email: mashley@irell.com
   Email: oweber@irell.com
11
   Counsel for Defendants
12 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC,
13 VLSI TECHNOLOGY LLC

14 [Additional counsel listed on signature page]

15                                  UNITED STATES DISTRICT COURT

16                                 NORTHERN DISTRICT OF CALIFORNIA

17

18 INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC

19                   Plaintiffs,                   STIPULATION AND [PROPOSED]
                                                   ORDER SELECTING ADR PROCESS
20              v.

21 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC, UNILOC
22 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI
23 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., DSS
24 TECHNOLOGY MANAGEMENT, INC., IXI
   IP, LLC, and SEVEN NETWORKS, LLC,
25
                 Defendants.
26

27

28
                                                             STIPULATION AND [PROPOSED] ORDER SELECTING
                                                                                               ADR PROCESS
                                                                                 Case No. 3:19-CV-07651-EMC
     10791941
        Case 3:19-cv-07651-EMC Document 122 Filed 02/06/20 Page 2 of 5



 1              Counsel report that they have met and conferred regarding ADR and have reached the

 2 following stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5:

 3              The parties agree to participate in the following ADR process:

 4              □      Early Neutral Evaluation (ENE) (ADR L.R. 5)

 5              □      Mediation (ADR L.R. 6)

 6              □      Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)

 7              X      Private ADR (specify process and provider): to be determined.

 8              The parties agree to hold the ADR session by:

 9              □      the presumptive deadline (The deadline is 90 days from the date of the order

10                     referring the case to an ADR process unless otherwise ordered. )

11              X other requested deadline: at an appropriate time to be determined after answers are filed.
                   Deadline to be set at Initial Case Management Conference.
12

13 IT IS SO STIPULATED.

14    DATED: January 30, 2020                           WILMER CUTLER PICKERING
                                                         HALE AND DORR LLP
15                                                      MARK D. SELWYN
16

17                                                                      /s/ Mark D. Selwyn
                                                                       MARK D. SELWYN
18
                                                        950 Page Mill Road
19                                                      Palo Alto, CA 94304
                                                        Telephone: +1 650 858 6000
20                                                      Facsimile: +1 650 858 6100
21                                                      WILMER CUTLER PICKERING
                                                         HALE AND DORR LLP
22                                                      WILLIAM F. LEE (pro hac vice)
                                                        JOSEPH J. MUELLER (pro hac vice)
23                                                      TIMOTHY SYRETT (pro hac vice)
                                                        60 State Street
24                                                      Boston, MA 02109
                                                        Telephone: +1 617 526 6000
25                                                      Facsimile: +1 617 526 5000
26

27

28
                                                                        STIPULATION AND [PROPOSED] ORDER SELECTING
                                                                                                          ADR PROCESS
                                                                                            Case No. 3:19-CV-07651-EMC
     10791941                                           -1-
        Case 3:19-cv-07651-EMC Document 122 Filed 02/06/20 Page 3 of 5



 1
                                          WILMER CUTLER PICKERING
 2                                         HALE AND DORR LLP
                                          LEON B. GREENFIELD (pro hac vice)
 3                                        AMANDA L. MAJOR (pro hac vice)
                                          TIMOTHY SYRETT
 4                                        1875 Pennsylvania Avenue, N.W.
                                          Washington, DC 20006
 5                                        Telephone: +1 202 663 6000
                                          Facsimile: +1 202 663 6363
 6
                                          Attorneys for Plaintiffs Intel Corporation and
 7                                        Apple Inc.

 8    DATED: January 30, 2020             IRELL & MANELLA LLP
                                          A. MATTHEW ASHLEY
 9                                        OLIVIA L. WEBER
10

11                                                      /s/ A. Matthew Ashley
                                                      A. MATTHEW ASHLEY
12
                                          840 Newport Center Drive, Suite 400
13                                        Newport Beach, CA 92660-6324
                                          Telephone: 949 760-0991
14                                        Facsimile: 949 760-5200
15                                        IRELL & MANELLA LLP
                                          MORGAN CHU
16                                        BENJAMIN W. HATTENBACH
                                          MICHAEL D. HARBOUR
17                                        1800 Avenue of the Stars, Suite 900
                                          Los Angeles, California 90067-4276
18                                        Telephone: 310 277-1010
                                          Facsimile: 310 203-7199
19
                                          Attorneys for Defendants Fortress Investment
20                                        Group LLC, Fortress Credit Co. LLC,, and VLSI
                                          Technology LLC
21
      DATED: January 30, 2020             PRINCE LOBEL TYE LLP
22                                        JAMES J. FOSTER
23

24                                                        /s/ James J. Foster
                                                         JAMES J. FOSTER
25
                                          One International Place, Suite 3700
26                                        Boston, MA 02110
                                          Telephone: 617 456-8022
27                                        Facsimile: 617 456-8100
28                                        Attorney for Defendant Uniloc 2017 LLC
                                                         STIPULATION AND [PROPOSED] ORDER SELECTING
                                                                                           ADR PROCESS
                                                                             Case No. 3:19-CV-07651-EMC
     10791941                             -2-
        Case 3:19-cv-07651-EMC Document 122 Filed 02/06/20 Page 4 of 5



 1    DATED: January 30, 2020             ROBINS KAPLAN LLP
                                          CHRISTOPHER A. SEIDL (pro hac vice)
 2

 3
                                                      /s/ Christopher A. Seidl
 4                                                   CHRISTOPHER A. SEIDL

 5                                        800 LaSalle Avenue, Suite 2800
                                          Minneapolis, MN 55402
 6                                        Telephone: 612 349 8468
 7                                        Facsimile: 612 339-4181
                                          Attorney for Defendants Inventergy Global, Inc.,
 8                                        and INVT SPE LLC

 9    DATED: January 30, 2020             THOITS LAW
                                          NATHANIEL LIPANOVICH
10

11
                                                     /s/ Nathaniel Lipanovich
12                                                 NATHANIEL LIPANOVICH
13                                        400 Main Street, Suite 250
                                          Los Altos, CA 94022
14                                        Telephone: 650 327-4200
                                          Facsimile: 650-325-5572
15
                                          Attorney for Defendant DSS Technology
16                                        Management, Inc.
17
      DATED: January 30, 2020             CALDWELL CASSADY & CURRY
18                                        Jason D. Cassady
19

20                                                      /s/ Jason D. Cassady
                                                       JASON D. CASSADY
21
                                          2121 N. Pearl Street, Suite 1200
22                                        Dallas, TX 75201
                                          Telephone: 214 888-4841
23
                                          Facsimile: 214 888-4849
24

25

26

27

28
                                                         STIPULATION AND [PROPOSED] ORDER SELECTING
                                                                                           ADR PROCESS
                                                                             Case No. 3:19-CV-07651-EMC
     10791941                             -3-
        Case 3:19-cv-07651-EMC Document 122 Filed 02/06/20 Page 5 of 5



 1                                                  Attorney for Defendant IXI IP, LLC

 2

 3
      DATED: January 30, 2020                       MCKOOL SMITH
 4                                                  SAMUEL F. BAXTER (pro hac vice)
 5

 6                                                               /s/ Samuel F. Baxter
                                                                SAMUEL F. BAXTER
 7
                                                    104 East Houston, Suite 100
 8                                                  Marshall, TX 75670
                                                    Telephone: 903 923-9001
 9                                                  Facsimile: 903 923-9099
10                                                  Attorney for Defendant Seven Networks, LLC
11
      DATED: January 30, 2020                       LATHROP GPM LLP
12                                                  ERICA J. VAN LOON
                                                    DANIEL R. SHULMAN (pro hac vice)
13                                                  DEAN C. EYLER (pro hac vice)
14

15                                                              /s/ Daniel R. Shulman
                                                               DANIEL R. SHULMAN
16
                                                    80 South 8th Street, 500 IDS Center
17
                                                    Minneapolis, MN 55402
18                                                  Telephone: 612 632-3000
                                                    Facsimile: 612 632-4000
19                                                  Attorneys for Defendants Uniloc USA, Inc and
                                                    Uniloc Luxembourg S.a.r.l.
20

21

22                                               ORDER

23              Pursuant to stipulation, IT IS SO ORDERED.

24
             February 5, 2020
     DATED: ________________                  _____________________________________________
25                                            THE HONORABLE EDWARD M. CHEN
                                              UNITED STATES DISTRICT JUDGE
26

27

28
                                                                  STIPULATION AND [PROPOSED] ORDER SELECTING
                                                                                                    ADR PROCESS
                                                                                      Case No. 3:19-CV-07651-EMC
     10791941                                       -4-
